Citation Nr: 1605902	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-02 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had ACDUTRA from July 2002 to December 2002 and served on active duty from February 2004 to January 2005.  He also had other National Guard service.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  


FINDING OF FACT

Asthma first manifest in service.


CONCLUSION OF LAW

Asthma was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

Analysis

The Veteran has appealed the denial of service connection for asthma.  In essence, it was concluded by the AOJ that asthma had pre-existed service and had not been aggravated by service.

The evidence establishes that asthma was not noted at entry.  Therefore, the appellant is entitled to the presumption of soundness.  This presumption has not been rebutted.  Although there is weak evidence of a respiratory issue prior to service, such happened when the appellant was 13.  Nothing in this record rises to the level of establishing that he had an on-going chronic respiratory disorder.  Furthermore, there is nothing in this record that rises to the level to establish that asthma was not aggravated by service.  Here, we are unconvinced that either step of the two-step process to rebut the presumption of soundness has been met.

Rather, the evidence establishes that prior to separation; he may have had a problem breathing.  Immediately after service, there were manifestations of asthma followed by clinical confirmation.  

Whether the issue is addressed as a two-step presumption of soundness issue or as direct service connection, the result is the same.  Asthma was incurred in service.


ORDER

Service connection for asthma is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


